DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 25-30 and 39 in the reply filed on December 15, 2020 is acknowledged.
NOTE:  Applicants comment that claim 39 belongs with the elected Group II is correct.  Additionally, Applicants election of species Sp2CBMTD is not applicable to Group II claims as this species is not recited in any Group II claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 25, 27, 29-30 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravdin et al.
The claims are drawn to a method of raising an immune response to an antigen in a human or animal subject, said method comprising administering a composition 
Ravdin et al (US Patent Number 5,004,608) disclose of creating a lectin fused to LT-B toxin of E. coli, which is then administered as an oral vaccine.  (See column 2).  
https://en.wikipedia.org/wiki/Lectin set forth that lectins bind sugar groups (e.g., sialic acid). 
Accordingly, Ravdin et al disclose of each and every limitation of the instantly filed claims.

2.	Claim(s) 25-28 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrall.
The claims are drawn to a method of raising an immune response to an antigen in a human or animal subject, said method comprising administering a composition comprising the antigen and a molecule capable of binding sialic acid to said human or animal subject, wherein the molecule capable of binding sialic acid, is an adjuvant.
Worrall (WO 2010/052492) disclose of methods of eliciting an immune response to influenza type A in a subject comprising administering a composition comprising influenza type A virus antigen and a bacterial sialidase.  (See claim 13).  Worrall further disclose of observing a mucosal IgA response.  (See Fig. 1).  
Accordingly, Worrall disclose of each and every limitation of the instantly filed claims.



3.	Claim(s) 25-30 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyaka et al.
The claims are drawn to a method of raising an immune response to an antigen in a human or animal subject, said method comprising administering a composition comprising the antigen and a molecule capable of binding sialic acid to said human or animal subject, wherein the molecule capable of binding sialic acid, is an adjuvant.
Boyaka et al (WO 00/10388) disclose of compositions comprising a vaccine and a sialidase for enhancing an immune response.  (See claims 1 and 8).  Boyaka et al set forth that proteins may be administered in conjunction with sialidases in a pharmaceutically acceptable carrier to heighten immune responses, and specifically include those whose port of entry is mucosal, including E. coli, Clostridium, Salmonella or Shigella.  (See page 3).  Boyaka et al further disclose of mucosal administration.  (See abstract).  Boyaka et al further disclose of the sialidase administered on a solid support.  (See claim 12).
Accordingly, Boyaka et al disclose of each and every limitation of the instantly filed claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 8, 2021